Title: Council of War, 18 October 1775
From: Council of War
To: 



[Cambridge, 18 October 1775]

At a Council of War held at Head Quarters October 18th 1775.

          
            Present
            His Excelly General Washington
          
          
            
            Majors Genl Ward Lee Puttnam
          
          
            
            Brigads. Genl Thomas, Heath, Sullivan, Green, Gates
          
        

The General acquainted the Members of the Council that he had called them together in Consequence of an Intimation from the Congress, that an Attack upon Boston if practicable was much desired. That he therefore desired their Opinion on this Subject.

General Gates—That under the present Circumstances it is improper to attempt it.
General Green—That it is not practicable under all Circumstances—but if 10,000 Men could be landed at Boston, think it is.
General Sullivan—That at this Time it is improper—the Winter gives a more favourable oppy.
General Heath—Impracticable at present.
Genl Thomas—Of the same opinion.
Genl Puttnam—Disapproves of it at present.
General Lee. Is not sufficiently acquainted with the Men to judge—therefore thinks it too great a Risque.
General Ward—Against it.
General Washington—

